Citation Nr: 9923254	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-10 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than May 7, 1997, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

Preliminary review of the record discloses comments by the 
veteran and his representative, and statements by medical 
providers, alluding to error by medical providers that 
allegedly was of record at the time of adjudicative decisions 
that previously denied the veteran's claim for PTSD.  In a 
September 1998 statement, the veteran noted: "If BVA had the 
correct info in 95 that was presented in 97 this case would 
have been in my favor in 91."  [sic].  To the Board this 
statement acknowledges the fact that the evidence that 
resulted in the ultimate grant of service connection was not 
in the claims file until after the Board's 1995 denial.  The 
statements of medical providers appear to assert that the 
failure of certain other medical providers to diagnose PTSD 
prior to 1995 was error.  The recently promulgated 
regulations regarding clear and unmistakable error note as an 
example of a situation that does not constitute clear and 
unmistakable error is a changed diagnosis that "corrects" 
an earlier diagnosis considered in a Board decision.  See 64 
Fed. Reg. 2134, 2139 (January 13, 1999) (to be codified at 
38 C.F.R. § 20.1403(d)).  Moreover, the RO does not have 
jurisdiction to review a claim involving clear and 
unmistakable error where a decision has been affirmed, or 
subsumed, by a subsequent Board action.  See Duran v. Brown, 
7 Vet. App. 216.  Such is the case here with regard to all RO 
determinations denying service connection for PTSD prior to 
the Board's 1995 determination.  Previous RO determinations 
which denied service connection for a psychiatric disorder, 
to include PTSD, detailed below, were subsumed by the Board's 
November 1995 decision which confirmed the denials.  
Accordingly, the Board does not construe the claimant's 
comments or the other submissions as facially raising a claim 
of clear and unmistakable error in the Board's 1995 
determination.  Should the claimant wish to pursue such a 
claim, he is advised to follow the recently promulgated rules 
governing such claims.  64 Fed. Reg. 2134, 2139 (to be 
codified at 38 C.F.R. § 20.1404). 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  Following receipt of the veteran's original claim for 
service connection for a psychiatric disorder, to include 
PTSD, the RO, in a December 1991 rating decision denied the 
claim.  The claim was denied again by the RO in December 
1992, and by a hearing officer in June 1993.  The Board 
denied service connection for a psychiatric disorder, to 
include PTSD in November 1995.  That Board decision is final.  

3.  At the time the veteran reopened his claim on May 7, 
1997, he submitted two VA physicians' statements that 
attested that the veteran had PTSD.  A March 1998 VA 
examination confirmed this diagnosis.  

4.  The proper effective date for service connection for PTSD 
is the date that the claim was reopened, May 7, 1997.  


CONCLUSION OF LAW

1.  The November 1995 Board denial of service connection for 
a psychiatric disorder, to include PTSD, is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 3.156 (1998).  

2.  There is no legal entitlement to an effective date 
earlier than May 7, 1997, for the grant of service connection 
for PTSD.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) and (r) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record reveals that the veteran's psychiatric 
evaluation was normal upon service entrance examination in 
June 1966.  Upon separation examination in January 1979, 
psychiatric evaluation was again normal.  The veteran 
reported that he did not, nor had he ever had, frequent or 
terrifying nightmares, depression or excessive worry, or 
nervous trouble of any sort.  He did, however, report an 
excessive drinking habit.  Intervening service medical 
records are silent for complaints, treatment or findings of a 
psychiatric disorder.  

The veteran's DD Form 214 indicates that the veteran was 
involved in combat in Vietnam. 

Upon Reserves examination in March 1976, the veteran's 
psychiatric evaluation was normal.  However, he reported that 
he had used mild sedatives for his nerves upon his return 
from Vietnam, for a short period of time. 

A May 1991 VA medical certificate indicates that the veteran 
sought refills for several medications.  It was noted that he 
was unable to work because of bipolar affective disorder.  
The veteran was referred to the Mental Hygiene Clinic, where 
he was examined in June 1991.  He reported that he had seen 
"much gore" while in the infantry in Vietnam.  He stated 
that, since Vietnam, he slept 4 to 5 hours per night with 
flashback dreams, angered easily, dissociated, and avoided 
people.  He reported that he had received electroconvulsive 
therapy twice in the early 1970s for depression and anxiety.  
Symptoms later returned.  He stated that he had been an 
alcoholic since 1969, but had quit drinking after he was 
medicated for PTSD.  He reported that he had been "dry" since 
July 1990, but had recommenced drinking 2 weeks earlier when 
he ran out of medications.  PTSD and alcohol dependence were 
assessed, and he was referred to the PTSD clinic. 

The veteran's spouse submitted a supportive statement in June 
1991.  She stated that the veteran was upset by the way he 
was treated with regard to Vietnam, and that he became 
depressed when he watches television programs concerning 
Vietnam.  She noted that he had terrible mood swings. 

The veteran was assessed at the PTSD clinic in July 1991.  He 
reported a history of psychiatric treatment since 1973.  He 
reported no PTSD treatment specifically.  He stated that his 
most traumatic experiences in Vietnam included having a buddy 
killed by a land mine and handling dead bodies and wounded 
men.  The examiner noted that "at least partial PTSD is 
likely." 

The veteran was examined for VA compensation purposes in 
October 1991.  The examiner noted that the veteran's history 
was confusing and that there had been many diagnoses in the 
past.  The veteran appeared hypomanic, pressured, and 
distractible, but this behavior did not increase when he 
talked about Vietnam.  Rather, the veteran became calmer when 
talking about Vietnam and when he was focused on a topic, 
which the examiner felt was not congruent with a PTSD 
diagnosis.  Overall, the examiner determined that the 
criteria for PTSD were not met, but that the veteran had the 
traits of intrusive thoughts, difficulty around Vietnamese 
people, guilt, and some social isolation.  These "traits" 
appeared to be intermittent.  The main problems appeared be 
distractibility and impulse control, and bipolar affective 
disorder type II with hypomania and major depressive episodes 
was diagnosed.  The examiner noted that the disorder 
apparently began after the veteran's time in the service and 
was not related to his time in Vietnam.  PTSD traits were 
diagnosed, which were determined to be related to his time in 
Vietnam. 

In December 1991, the RO denied service connection for PTSD 
in that this disorder was not found on the most recent VA 
examination.  

In November 1992, the veteran was examined for VA 
compensation purposes.  The examiner determined that the full 
criteria for a diagnosis of PTSD were not met.  First, a 
distressing event was identified.  Second, although the 
veteran had recurrent distressing dreams of the event, clear-
cut flashback episodes were not identified.  The examiner 
further noted that the veteran described having almost the 
same dream on several different occasions, which was somewhat 
inconsistent with actual PTSD, in which the dreams typically 
change.  Third, the veteran did not try significantly to 
avoid thoughts or situations arousing recollections of the 
trauma.  While he sometimes became agitated if people accused 
him of some of the atrocities that were described in Vietnam, 
he was able to watch Vietnam movies, television reports and 
documentaries.  These presentations typically did not stress 
the veteran significantly.  There was no suggestion of 
psychogenic amnesia.  The veteran was able to enjoy shopping 
with his wife.  He did not like to hear helicopters or jet 
fighters because they reminded him of Vietnam, but he did not 
describe any sort of flashback-type situation.  Fourth, the 
veteran appeared to have symptoms that overlapped with a 
depressive disorder.  There was some irritability and very 
mildly exaggerated startle response.  He had had some 
difficulty sleeping in the past, but appeared to be sleeping 
well while taking antidepressants.  He did not describe an 
autonomic physiologic reactivity upon exposure to events that 
were mentioned. 

With regard to the veteran's depressive symptoms, the 
examiner determined that he met more of the criteria for a 
major depression than a bipolar disorder.  The examiner 
believed that the veteran had had an agitated type of 
depression and that the depressive and anxiety symptoms 
appeared somewhat after he was discharged from the military.  
The diagnoses were recurrent, moderate, major depressive 
episode, history of alcohol abuse, and PTSD traits. 

Outpatient treatment records from 1992 and 1993 indicate that 
the veteran was treated with therapy and medication.  No 
psychotic signs were demonstrated in August 1992.  In March 
1993, it was reported that he continued to have nightmares 
and flashbacks of Vietnam experiences.  He related his 
drinking problems to his Vietnam experiences. 

In a December 1992 rating decision, service connection was 
again denied for a psychiatric disorder, to include PTSD.  
The basis for the denial was lack of a confirmed diagnosis of 
PTSD.  

In March 1993, the veteran testified at a personal hearing at 
the RO.  He testified that his depression began when he was 
discharged from service.  He testified that he experienced 
anxiety, depression, and panic attacks, which he related to 
stress. 

A hearing officer determined in June 1993 that the veteran 
had furnished credible testimony regarding inservice 
stressors, but denied the claim in that there was no 
diagnosis of PTSD in accordance with diagnostic criteria 
contained in Diagnostic Criteria from DSM - III.  

In November 1995, the Board denied the veteran's claim for 
service connection for a psychiatric disorder, to include 
PTSD, noting that there was no competent evidence of PTSD 
presented.  Although there was an assessment of PTSD in a 
June 1991 outpatient treatment record, it was unclear whether 
a qualified physician rendered that assessment, and it was 
unclear which, if any, diagnostic criteria were considered.  
It was pointed out that the veteran subsequently underwent 
additional testing to determine if PTSD was present that 
while the veteran exhibited some traits of PTSD, the criteria 
for PTSD were not met.  

On May 7, 1997, the veteran submitted a statement in which he 
indicated that he wished to reopen his claim for service 
connection for PTSD.  He submitted two letters from staff 
psychiatrists at the Salt Lake City VA Medical Center.  One 
physician, Dr. K., refuted previous diagnoses that included 
bipolar disorder, anxiety, and depression.  He had seen the 
veteran on six occasions, reviewed the claims file and 
discussed the veteran's case with other physicians who were 
knowledgeable about PTSD.  He opined that the veteran had 
PTSD.  

Also submitted was a letter from another physician, Dr. T., 
who reported that he had been working with the veteran since 
1996 in the substance abuse clinic at the VA facility.  He 
noted that the veteran had been treated for alcohol 
dependence, now in remission, and bipolar disorder.  It was 
noted that the appellant was currently being treated with 
medications.  This physician stated that the veteran's 
illness was a mixture of PTSD and bipolar disorder.  

At a March 1998 VA examination, the examiner assessed that 
the veteran had all the symptoms of PTSD.  PTSD and bipolar 
affective disorder were diagnosed.  

In a May 1998 RO decision, service connection for PTSD was 
granted based on the finding that there was now a 
substantiated diagnosis of this disorder.  This grant and a 
70 percent evaluation was assigned effective from May 7, 
1997, the date of the reopened claim.  

Additional statements were received from Drs. T. and K. and 
added to the record in September 1998.  They reiterated that 
it was their opinion that the veteran had PTSD.  One of these 
physicians added that his review of VA examination reports 
from 1991 and 1992 showed that the veteran exhibited traits 
of PTSD and that he believed that it was obvious that the 
veteran had PTSD when those examinations were performed.  

At a September 1998 personal hearing, the veteran and his 
representative presented testimony in support of his claim.  
Essentially, it was argued that the veteran's PTSD was 
misdiagnosed at the time of examinations in 1990 and 1991.  
Therefore, as he was ultimately granted service connection 
for this disorder, an earlier effective date should be 
granted.  Hearing [Hrg.] Transcript [Tr.] at 3.  

In September 1998, a hearing officer denied an earlier 
effective date for the assignment of service connection for 
PTSD.  


Pertinent Laws and Regulations

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110.  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.  

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  With a 
reopened claim where the new and material evidence is 
received after a final disallowance, the effective date is 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r) (1998)

When the Board disallows a claim, the claim may not be 
reopened unless new and material evidence is presented with 
respect to the claim.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1105 (1998).  

Analysis

Pursuant to the above regulations, the veteran is not 
entitled to an effective date earlier than May 7, 1997, for 
the grant of service connection for PTSD.  While he did in 
fact file his initial claim for this disorder in 1990, there 
was no confirmed diagnosis of PTSD when the RO denied the 
claim in 1991 and 1992, when the hearing officer denied the 
claim in 1993 nor at the time of the Board decision in 1995.  
When the veteran sought to reopen his claim on May 7, 1997, 
additional medical documents were submitted as described 
above.  These records, nor previously of record, included a 
confirmed diagnosis of PTSD.  As this confirmed diagnosis was 
not established until the time of the reopened claim, there 
is no legal entitlement to an earlier effective date for 
grant of service connection.  

Thus, the Board concludes that an effective date earlier than 
May 7, 1997, is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection or a reopened claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this case, the 
facts are not in dispute, and application of the law to the 
facts is dispositive.  Where there is no entitlement under 
the law to the benefit sought, the appeal must be terminated.  
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  


ORDER

Entitlement to an effective date, earlier than May 7, 1997, 
for service connection for PTSD is denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

